                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 SEVENTEEN MISCELLANEOUS FIREARMS,
 and

 APPROXIMATELY 5,478 ROUNDS OF
 ASSORTED AMMUNITION,

                        Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

18 U.S.C. § 924(d), for violations of 18 U.S.C. § 922(g)(3).

                                      The Defendants In Rem

       2.      The defendant properties comprise seventeen (17) miscellaneous firearms and

approximately 5,478 rounds of assorted ammunition. A list of the defendant properties is

attached to this complaint as Exhibit A.




            Case 2:19-cv-00987-JPS Filed 07/11/19 Page 1 of 7 Document 1
       3.       The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) seized the

defendant properties on or about March 1, 2019, from Jeremiah Cholip at 4XXX Youngblood

Road, Racine, Wisconsin.

       4.       The defendant properties are presently in the custody of ATF in Milwaukee,

Wisconsin.

                                      Jurisdiction and Venue

       5.       This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       6.       This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       7.       Venue is proper in this district under 28 U.S.C. § 1355(b)(1) because acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       8.       Under 18 U.S.C. § 922(g)(3), it is unlawful for any person who is an unlawful

user of, or addicted to, any controlled substance to possess, in or affecting commerce, any

firearm or ammunition.

       9.       The defendant properties are subject to forfeiture to the United States of America

under 18 U.S.C. § 924(d) because they were involved in the violation of 18 U.S.C. § 922(g)(3).

                                                Facts

       10.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       11.      Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.




                                                   2

             Case 2:19-cv-00987-JPS Filed 07/11/19 Page 2 of 7 Document 1
Execution of search warrant at Jeremiah Cholip’s residence on March 1, 2019

       12.      On or about March 1, 2019, ATF agents executed a search warrant at the

residence of Jeremiah Cholip, 4XXX Youngblood Road, Racine, Wisconsin (the “Cholip

residence”).

       13.      Below are some of the items inside the Cholip residence on March 1, 2019:

                A.     Approximately 2.6 grams of marijuana inside a plastic container,

                B.     Two bowls containing cocaine residue,

                C.     One bowl with two metal dishes and a card – all containing cocaine
                       residue,

                D.     Three pipes – one containing burnt marijuana and the other two containing
                       black residue,

                E.     A digital scale,

                F.     A grinder containing marijuana residue,

                G.     The defendant seventeen miscellaneous firearms,

                H.     The defendant approximately 5,478 rounds of assorted ammunition, and

                I.     Various firearm accessories.

March 1, 2019 mirandized recorded statement by Jeremiah Cholip

       14.      Jeremiah Cholip had arrived at his residence during execution of the search

warrant.

       15.      On March 1, 2019, at approximately 6:00 p.m., two ATF agents conducted a

custodial interview of Jeremiah Cholip (the “Interview”).

       16.      The Interview was audio recorded.

       17.      Before conducting the Interview, an ATF agent read Jeremiah Cholip his Miranda

Rights. Mr. Cholip stated that he understood each of his rights and that he was willing to speak

with the ATF agents.

                                                 3

             Case 2:19-cv-00987-JPS Filed 07/11/19 Page 3 of 7 Document 1
       18.       During the Interview, Jeremiah Cholip (“Cholip”) admitted, among other things,

the following:

                 A.     Cholip is a recreational drug user,

                 B.     Cholip uses drugs to self-medicate,

                 C.     Cholip smokes marijuana about three or four times per week,

                 D.     Cholip has been smoking marijuana for about 20 years,

                 E.     Cholip uses cocaine about once per week, and

                 F.     Cholip has been using cocaine for about one year.

       19.       As a person who is an unlawful user of controlled substances, Jeremiah Cholip is

prohibited from possessing firearms, in or affecting commerce, under 18 U.S.C. § 922(g)(3).

       20.       As a person who is an unlawful user of controlled substances, Jeremiah Cholip is

prohibited from possessing ammunition, in or affecting commerce, under 18 U.S.C. § 922(g)(3).

       21.       Cholip’s possession of the firearms were in, and affected, interstate commerce in

that each of the defendant seventeen miscellaneous firearms and defendant approximately 5,478

rounds of assorted ammunition that he possessed on March 1, 2019, was manufactured outside

Wisconsin, and therefore was transported in interstate commerce.

       22.       The defendant seventeen miscellaneous firearms are therefore subject to forfeiture

to the United States of America under 18 U.S.C. § 924(d) because they were involved in the

violation of 18 U.S.C. § 922(g)(3).

       23.       The defendant approximately 5,478 rounds of assorted ammunition are therefore

subject to forfeiture to the United States of America under 18 U.S.C. § 924(d) because they were

involved in the violation of 18 U.S.C. § 922(g)(3).




                                                  4

             Case 2:19-cv-00987-JPS Filed 07/11/19 Page 4 of 7 Document 1
                             Administrative Forfeiture Proceedings

       24.      On or about April 1, 2019, ATF commenced administrative forfeiture proceedings

against the defendant properties, seventeen miscellaneous firearms and approximately 5,478

rounds of assorted ammunition.

       25.      On or about April 29, 2019, Jeremiah Cholip filed a claim and petition for

remission to the defendant properties with ATF in the administrative forfeiture proceedings.

                                   Warrant for Arrest In Rem

       26.      Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       27.      The plaintiff alleges and incorporates by reference the paragraphs above.

       28.      By the foregoing and other acts, the defendant seventeen miscellaneous firearms

were involved in the violation of 18 U.S.C. § 922(g)(3).

       29.      The defendant seventeen miscellaneous firearms are therefore subject to forfeiture

to the United States of America under 18 U.S.C. § 924(d).

       30.      By the foregoing and other acts, the defendant approximately 5,478 rounds of

assorted ammunition were involved in the violation of 18 U.S.C. § 922(g)(3).

       31.      The defendant approximately 5,478 rounds of assorted ammunition are therefore

subject to forfeiture to the United States of America under 18 U.S.C. § 924(d).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties – seventeen miscellaneous firearms and approximately 5,478 rounds of

assorted ammunition – be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

                                                  5

             Case 2:19-cv-00987-JPS Filed 07/11/19 Page 5 of 7 Document 1
properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 11th day of July, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                       By:
                                               s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                  6

             Case 2:19-cv-00987-JPS Filed 07/11/19 Page 6 of 7 Document 1
                                           Verification

       I, Ryan T. Arnold, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives in Milwaukee, Wisconsin,

that I have read the foregoing Verified Complaint for Civil Forfeiture in rem and know the

contents thereof, and that the factual matters contained in paragraphs 10 through 23 of the

Verified Complaint are true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 7/11/2019                              s/RYAN T. ARNOLD
                                             Ryan T. Arnold
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms, and Explosives




                                                 7

          Case 2:19-cv-00987-JPS Filed 07/11/19 Page 7 of 7 Document 1
                                     EXHIBIT A

FIREARMS
       Description                                           Serial No.
  1.   SAVAGE STEVENS 258B Shotgun CAL:20                    None
  2.   ITHACA GUN CO. Rifle Model: 49; CAL: 22               490582658
  3.   RUGER 77/22 Rifle CAL:22                              700-09-894
  4.   UNIS Pistol CAL:ZZ                                    69187
  5.   REMINGTON ARMS COMPANY, INC. 12 Shotgun CAL:12        59562
  6.   RUGER 77/22 Rifle CAL:22                              720-07333
  7.   WINCHESTER 67 Rifle CAL:22                            None
  8.   WHITWORTH EXPRESS Rifle CAL:458                       B279559
  9.   WINCHESTER 94 Rifle CAL:30-30                         1673216
 10.   SMITH & WESSON M&P 45 Pistol CAL:45                   HMT4125
 11.   Unknown Manufacturer Revolver CAL:ZZ                  39865
 12.   M.A.B. A Pistol CAL:25                                106685
 13.   Unknown Manufacturer Pistol CAL:ZZ                    34341
 14.   GLOCK GMBH 21 Pistol CAL:45                           LGK741
 15.   Unknown Manufacturer Rifle CAL:ZZ                     WI00010
 16.   SAVAGE STEVENS 237A Shotgun CAL:20                    None
 17.   AR-7 INDUSTRIES LLC AR7 EXPLORER Rifle CAL:22         A272990

AMMUNITION
       No. of Rounds / Description
 18.      33 Rounds / CAL:ZZ
 19.      12 Rounds / CAL:ZZ
 20.      40 Rounds / CAL:ZZ
 21.      13 Rounds / CAL:ZZ
 22.      20 Rounds / CAL:ZZ
 23.     177 Rounds / CAL:Multi
 24.     937 Rounds / CAL:Multi
 25.      37 Rounds / CAL:Multi
 26.     244 Rounds / CAL:Multi
 27.   1,330 Rounds / CAL:Multi
 28.     114 Rounds / CAL:Multi
 29.     394 Rounds / CAL:Multi
 30.   2,100 Rounds / CAL:Multi
 31.      10 Rounds / CAL:Multi
 32.      15 Rounds / CAL:9
 33.       2 Rounds / CAL:45
       5,478 Total Rounds




       Case 2:19-cv-00987-JPS Filed 07/11/19 Page 1 of 1 Document 1-1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              SEVENTEEN MISCELLANEOUS FIREARMS, ET AL.
     UNITED STATES OF AMERICA

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Racine
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 USC § 924(d)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

07/11/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:19-cv-00987-JPS
                                      AM O U N T          APPLY IN GFiled
                                                                    IFP   07/11/19 Page
                                                                                     JU D G1
                                                                                           E of 1 Document
                                                                                                        M AG1-2
                                                                                                            . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 SEVENTEEN MISCELLANEOUS FIREARMS,
 and

 APPROXIMATELY 5,478 ROUNDS OF
 ASSORTED AMMUNITION,

                        Defendants.


                             WARRANT FOR ARREST IN REM


To:    THE BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES
       Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 11th day of

July, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant properties under Title 18, United States Code, Section

924(d), and which prays that process issue to enforce the forfeiture and to give notice to all

interested parties to appear before the court and show cause why the forfeiture should not be

decreed; and due proceedings being had, that the defendant properties be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

properties listed below, which were seized on or about March 1, 2019, from Jeremiah Cholip at

4XXX Youngblood Road, Racine, Wisconsin, and which are presently in the custody of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives in Milwaukee, Wisconsin, in the Eastern

District of Wisconsin, and to detain the same until further order of this Court.

         Case 2:19-cv-00987-JPS Filed 07/11/19 Page 1 of 3 Document 1-3
FIREARMS
       Description                                      Serial No.
  1.   SAVAGE STEVENS 258B Shotgun CAL:20               None
  2.   ITHACA GUN CO. Rifle Model: 49; CAL: 22          490582658
  3.   RUGER 77/22 Rifle CAL:22                         700-09-894
  4.   UNIS Pistol CAL:ZZ                               69187
  5.   REMINGTON ARMS COMPANY, INC. 12 Shotgun CAL:12   59562
  6.   RUGER 77/22 Rifle CAL:22                         720-07333
  7.   WINCHESTER 67 Rifle CAL:22                       None
  8.   WHITWORTH EXPRESS Rifle CAL:458                  B279559
  9.   WINCHESTER 94 Rifle CAL:30-30                    1673216
 10.   SMITH & WESSON M&P 45 Pistol CAL:45              HMT4125
 11.   Unknown Manufacturer Revolver CAL:ZZ             39865
 12.   M.A.B. A Pistol CAL:25                           106685
 13.   Unknown Manufacturer Pistol CAL:ZZ               34341
 14.   GLOCK GMBH 21 Pistol CAL:45                      LGK741
 15.   Unknown Manufacturer Rifle CAL:ZZ                WI00010
 16.   SAVAGE STEVENS 237A Shotgun CAL:20               None
 17.   AR-7 INDUSTRIES LLC AR7 EXPLORER Rifle CAL:22    A272990

AMMUNITION
             No. of Rounds / Description
       18.      33 Rounds / CAL:ZZ
       19.      12 Rounds / CAL:ZZ
       20.      40 Rounds / CAL:ZZ
       21.      13 Rounds / CAL:ZZ
       22.      20 Rounds / CAL:ZZ
       23.     177 Rounds / CAL:Multi
       24.     937 Rounds / CAL:Multi
       25.      37 Rounds / CAL:Multi
       26.     244 Rounds / CAL:Multi
       27.   1,330 Rounds / CAL:Multi
       28.     114 Rounds / CAL:Multi
       29.     394 Rounds / CAL:Multi
       30.   2,100 Rounds / CAL:Multi
       31.      10 Rounds / CAL:Multi
       32.      15 Rounds / CAL:9
       33.       2 Rounds / CAL:45
             5,478 Total Rounds

                                           2


       Case 2:19-cv-00987-JPS Filed 07/11/19 Page 2 of 3 Document 1-3
        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk



                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 3


         Case 2:19-cv-00987-JPS Filed 07/11/19 Page 3 of 3 Document 1-3
